Title: Cotton Tufts to Abigail Adams, 17 April 1798
From: Tufts, Cotton
To: Adams, Abigail


        
          Dear Madm.
          Weymouth April 17. 1798
        
        It is now past Ten oClock Am. and a violent Snow Storm which began about 7 oClock this Morning still continues, the Thermometer stands at. 32. and has not been much lower in any Snow Storm We have had in the Winter past— Our Winter has been severe, the Month of March cold & stormy, April hitherto has been a continuation of the Scene, but Two or Three Days of fair Weather thro the

Day, since its Commencement. Our Progress in Farming & out Door Business has been greatly retarded— the Earth is filld with Water— if Warm Weather should come on, Vegetation will be very rapid— Had not the Weather & other unavoidable Hindrinces prevented—I should have had the proposed Building raised & covered before this Time— The Frame is ready for raising, Windows already made, & the necessary Stuff upon the Spot— the Building will be more expensive than I imagined, but will I hope embrace all Your Views— Poor Soule was taken sick the very Day I engaged him & has been confind ever since, which has been much Trouble to Mrs. Porter— at first he was attacked (as I was informed by dr Phipps) with the Bilious Cholic, it was several Days before his Bowells could be opend, after this a Losness with Pains in his Bowells similar to the Dysentery came on & continued for 7 or 8 Days, attended with a Fever, next a Constipation of his Bowells ensued with severe Pain— I have visited him with Dr. Phipps for some Days past and find that his Bowells are deeply obstructed, and I think there is much Danger of his falling into a Dropsical State, unless a Mortification should end the Scene sooner. His Brother at present supplies his Place on the Farm— Mr. Lane began Yesterday Morning to paint the Rooms, having waited a considerable Time for a dry Season for the Purpose—
        I am fully in Opinion with You, That You could not have found any Couple that would have suited you better than Porter & his Wife, they are both highly valuable—and ought to receive every Encouragement— We cannot think that it would be for your Interest to hire Tirrell by the Month, nor indeed at any Time more than what absolute Necessity may require— Hitherto but little wuld be done in the Garden, the Ground being too Wet & heavy— Stutson has put the Strawberry Beds in order, and we shall get on with Gardening as fast as possible—
        Yours of the 29 & 30th Ulto. I recd. last Week, at the latter End of which the Communications of the Presidents Instructions to our Envoys and their Dispatches reach’d us; There is not a candid Mind in America, but must allow, That the President has done all that is incumbent upon him, to produce a Reconciliation & Intercourse with the French Government and all such I think must allow that our Envoys, have submitted to a Mortification, that nothing but a Desire of Peace, would have sufferd them to have endured, and all such must also allow that the Directory and their under workmen

have acted like themselves In short, it appears to me, That there is not a Person in whom a spark of Honesty remains, tho heretofore misinformed & misguided, who will not be convincd by these Communications, and I hope converted— but there is a Class of People, Slaves to Vice & Corruption, that will Still persist, in refusing all Light & pursue their vile Purposes, even if possible to the Destruction of their Country—
        It may be fortunate for us, that Money, Money was demanded our Countrymen will be awake at this Cry and stare not a little.
        I have not said half I wishd to have utterd but I must break off and only add, That I feel much for the President and pray God to guide him by his Wisdom, guard him by his Providence and enable him to steer our Political Vessell safe amidst all the Storms & Tempests that attack her—
        Sukey is verging towards the close of Life and will I trust make a hapy Exit—
        Yours Affectionately
        
          C. T—
        
      